

116 HR 3868 IH: Help Oversee, Manage, and Evaluate Safe Treatment and Ensure Access without Delay Act of 2019
U.S. House of Representatives
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3868IN THE HOUSE OF REPRESENTATIVESJuly 22, 2019Ms. Wasserman Schultz (for herself, Ms. Dean, Ms. Mucarsel-Powell, Ms. Shalala, Mrs. Watson Coleman, Mr. Ryan, Ms. DeLauro, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo grant Members of Congress access to detention facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Help Oversee, Manage, and Evaluate Safe Treatment and Ensure Access without Delay Act of 2019 or the HOMESTEAD Act of 2019. 2.Mandatory access to detention facilities (a)In generalA Member of Congress may not be prevented from entering any detention facility for the purpose of conducting oversight.
 (b)Temporary modificationThe head of a detention facility may not make any temporary modification at the detention facility in a manner that alters what is observed by a visiting Member of Congress.
 (c)No notice requiredA Member of Congress shall not be required to provide notice of intent to enter a detention facility for the purpose of conducting oversight.
 (d)Detention facility definedIn this section, the term detention facility means any facility— (1)used to detain or otherwise house aliens; and
 (2)operated by or for— (A)the Department of Homeland Security (including any facility operated by a private contractor with the Department); or
 (B)the Department of Health and Human Services (including any facility operated by a private contractor with the Department).
					